Citation Nr: 1117594	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder as secondary to service-connected right ankle arthritis.

2.  Entitlement to service connection a right leg disorder as secondary to service-connected right ankle arthritis.

3.  Entitlement to service connection for a right foot disorder as secondary to service-connected right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2009, the Veteran presented testimony at a hearing on appeal before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the hearing transcript is in the record.

When the case was last before the Board in November 2009, it was remanded for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the November 2009 Board remand, the Agency of Original Jurisdiction (AOJ) was instructed to schedule the Veteran for a VA examination in order to obtain certain medical opinions regarding his secondary service connection claims.  One of the requested opinions involves whether the Veteran's right hip disorder, right leg disorder and/or right foot disorder is at least as likely as not (a 50 percent or better probability) aggravated by the service-connected right ankle arthritis.  Unfortunately, while the Veteran underwent a new VA examination in April 2010, and the VA examiner provided opinions on other requested issues, the VA examiner failed to address the question of aggravation.  As such, the claims file should be returned to the April 2010 VA examiner in order to obtain an addendum opinion on the issue of aggravation set forth below.

Because the AOJ did not accomplish the objectives set forth in the prior Board remand, another remand is required.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims files, to include a copy of this remand, to the VA examiner who conducted the April 2010 VA examination and request that he provide the following opinion:  Is it at least as likely as not (ie., a 50 percent or better probability) that the diagnosed chondromalacia of the right knee, minimal degenerative joint findings involving the right hip, and the bilateral plantar spurs on the right foot are aggravated (permanently worsened beyond normal progression of the disorder) by the service-connected right ankle arthritis.  If the examiner finds that any of these disorders is so aggravated, the examiner should quantify the degree of aggravation.  

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


